     Case 3:20-cv-01983-TWR-MDD Document 3 Filed 10/29/20 PageID.19 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BENYAMIN SMITH,                                      Case No.: 3:20-CV-01983-TWR-MDD
     Booking # 209-301-98,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
                                                          FILING FEE REQUIRED
15   KROUT WILLIAM, et al.,                               BY 28 U.S.C. § 1914(a) AND/OR
                                                          FAILING TO MOVE TO PROCEED
16                                    Defendants.         IN FORMA PAUPERIS
17                                                        PURSUANT TO
                                                          28 U.S.C. § 1915(a)
18
19
20
21         Plaintiff Benyamin Smith (“Plaintiff”), a pretrial detainee at the San Diego Central
22   Jail, is proceeding pro se in this civil rights action pursuant to 42 U.S.C. Section 1983. (See
23   ECF No. 1, Compl.)
24   I.    Failure to Pay Filing Fee or Request In Forma Pauperis (“IFP”) Status
25         All parties instituting any civil action, suit or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27   ///
28   ///
                                                      1
                                                                              3:20-CV-01983-TWR-MDD
     Case 3:20-cv-01983-TWR-MDD Document 3 Filed 10/29/20 PageID.20 Page 2 of 4



 1   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 3   pursuant to 28 U.S.C. Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051
 4   (9th Cir. 2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 5   Plaintiff is a prisoner, and even if he is granted leave to commence his suit IFP, he
 6   remains obligated to pay the entire filing fee in “increments,” see Williams v. Paramo,
 7   775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
 8   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847
 9   (9th Cir. 2002).
10         Plaintiff has not prepaid the $400 in filing and administrative fees required to
11   commence this civil action. Although Plaintiff has filed a Motion for Leave to Proceed
12   IFP, (see ECF No. 2), he has not attached “a certified copy of the trust account statement
13   (or institutional equivalent) for [Plaintiff] for the 6-month period immediately preceding
14   the filing of the complaint . . . obtained from the appropriate official of each prison at
15   which the prisoner is or was confined” as required by 28 U.S.C. Section 1915(a)(2).
16   Plaintiff asserts in a document attached to his Complaint that he has “been told by all the
17   sheriffs here at this central jail [I] will not get a copy of any trust account & [I] will not
18   get anything certifi[e]d by this jail d[ue] to covid #19 . . . .” (See Compl. at 5.) Aside
19   from this assertion, the Court is not aware of any COVID-19 restrictions at the Central
20   Jail or any other aspect of the pandemic that would prevent the responsible official from
21   printing and certifying Plaintiff’s trust account statements pursuant to 28 U.S.C. Section
22   1915(a)(2). Moreover, during the COVID-19 pandemic, the Court has reviewed several
23   cases from other facilities operated by the San Diego County Sheriff’s Department in
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                     2
                                                                               3:20-CV-01983-TWR-MDD
     Case 3:20-cv-01983-TWR-MDD Document 3 Filed 10/29/20 PageID.21 Page 3 of 4



 1   which plaintiffs have obtained trust account statements and certifications from the
 2   appropriate officials. See, e.g., Mondragon v. Cnty. of San Diego, No. 3:20-cv-01574-
 3   DMS-AHG, 2020 WL 5064310, at *1 (S.D. Cal. Aug. 26, 2020); Keavney v. Cnty. of San
 4   Diego., 3:19-cv-01947-AJB-BGS, 2020 WL 2745240, at *2 (S.D. Cal. May 27, 2020).
 5         Without trust account statements, the Court cannot determine whether Plaintiff is
 6   entitled to proceed IFP or assess what, if any, initial partial filing fee may be due. See 28
 7   U.S.C. § 1915(a), (b)(1). As a result, Plaintiff’s case cannot yet proceed. See 28 U.S.C.
 8   § 1914(a); Andrews, 493 F.3d at 1051.
 9   II.   Conclusion and Order
10         For the reasons set forth above, the Court hereby:
11         (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
12   $400 civil filing and administrative fee or to submit a properly supported Motion to
13   Proceed IFP pursuant to 28 U.S.C. Section 1914(a) and Section 1915(a); and
14         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
15   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
16   complete and file a properly supported Motion to Proceed IFP. See 28 U.S.C.
17   § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
18         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
19   with this Court’s approved form “Motion and Declaration in Support of Motion to
20   Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or
21   complete and submit a properly supported Motion to Proceed IFP within 45 days, this
22   action will remain dismissed without prejudice based on Plaintiff’s failure to satisfy the
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    3
                                                                              3:20-CV-01983-TWR-MDD
     Case 3:20-cv-01983-TWR-MDD Document 3 Filed 10/29/20 PageID.22 Page 4 of 4



 1   fee requirements of 28 U.S.C. Section 1914(a) and without further Order of the Court.
 2         IT IS SO ORDERED.
 3   Dated: October 29, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
                                                                         3:20-CV-01983-TWR-MDD
